DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2007/0103539).  
Regarding claim 2, Seo teaches a method for controlling printing/scanning by a light source device, comprising the following steps: 
S1, converting, by a printer/copier, a digital signal of a content to be printed, into an electrical signal (image signal), and outputting to an optical circuit board 50 (Fig. 2 [0025-0026, 0039, 0040-0041]); 
S2, emitting, by a single light source 31, a light point, and irradiating the light point directly onto points (areas shown by dashed and dotted lines in annotated Fig. 3 below) on the optical circuit board 50 (Fig. 3 [0027, 0029, 0039]; note that light source 31 may be a fluorescent lamp or a xenon lamp, as opposed to the LED array shown in Fig. 3, which would be a single light source and irradiate light over the length of the optical circuit board), wherein the optical circuit board 50 is provided adjacent to and at a side (an upper side in Fig. 3) opposite to the single light source 31 (on a lower side of Fig. 3), the points on the optical board are configured in one of two states, a first state (shown by dashed lines in annotated Fig. 3 below) being an ON state for passing the light ray and a second state (shown by dotted lines in annotated Fig. 3 below) being on OFF state for blocking the light ray; 
S3, irradiating the light point to pass a light ray through the points on the optical circuit board that are in the ON state, and blocking the light ray from the light point by the points on the optical circuit board that are in the OFF state (“condensed light can be selectively projected to image points of the photoconductor 10 where a latent image to be formed, and light emitted to other regions of the photoconductor 10 can be excluded” [0039-0041]; see also annotated Fig. 3 below); and 
S4, irradiating the digital signal of the content to be printed, onto a photosensitive drum (10 in Fig. 2, 150 in Fig. 3), according to the passing of the light ray through the points in the ON state and the blocking of the light ray through the points in the OFF state, and forming, on the 
    PNG
    media_image1.png
    391
    550
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: textbox (Points in an ON state)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (Points in an OFF state)][AltContent: arrow][AltContent: arrow]photosensitive drum, a photoelectric image in a unit of the light point ([0039, 0041, 0044]).









Regarding claim 3, Seo teaches the method for controlling printing/scanning by the single light source device according to claim 2, wherein the points 60 on the optical circuit board 50 are arranged in a matrix (see Fig. 2 [0030]).
Regarding claim 4, Seo teaches the method for controlling printing/scanning by the single light source device according to claim 3, wherein each row of the light point corresponds to a row of the points 60 on the optical circuit board 50 (see Fig. 2 [0030]), the rotating speed of the photosensitive drum is controlled according to a printing speed (although not explicitly stated, the rotating speed of the drum must be controlled according to a printing speed in order for the apparatus to operate as intended; [0046]), and a longitudinal distance of the light points is a multiple of the rotating speed (some arbitrary distance of light points 60 will be a multiple of the rotating speed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 5,191,358) in view of Yamamura (US 2010/0220375).
Regarding claim 1, Iwasaki teaches a light source device 10 (Fig. 1, Col. 3 lines 37-46) applicable to a printer/copier (Col. 1 lines 9-10), comprising: 
a single light source 11 (Fig. 1, Col. 3 lines 37-46), 
an optical circuit board 15 (Fig. 1, Col. 3 lines 37-46), 
a light source support (although not explicitly disclosed, a light source support to position light source 11 as shown in Fig. 1 is inherently present), 
an outer cover (toner proofing glass 14 and casing shown but not enumerated in Fig. 1) (Fig. 1, Col. 3 lines 37-46), and 

wherein the single light source 11 is fixed on the light source support (inherent); 
Iwasaki is silent regarding a light source control panel, the light source support being mounted in the outer cover, the light source control panel being fixed on the outer cover, and the single light source being connected to the light source control panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the light source support to be mounted in the outer cover.  One of ordinary skill would have been motivated to make this modification in order to provide stable support for the light source while also preventing the light source from being contaminated by toner particles if its support were to be mounted outside of the outer cover.
Yamamura teaches a similar light source device 3 applicable to a printer/copier (Fig. 2 [0031]).  The light source device 3 comprises a light source control panel 31 fixed on the outer cover 34 (via circuit board 33) and connected to the light source (Fig. 4 [0040]).  Further, the light source device may include “a shutter formed of a liquid crystal element provided in a light emitting portion formed of a fluorescent lamp, a halogen lamp, and the like” ([0143]), similar to that of Iwasaki.
Utilizing the teachings of Yamamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwasaki to include a light source control panel fixed on the outer cover and connected to the single light source.  One would have been motivated to make this modification in order to provide ON/OFF control for the light source such that the light source is only turned ON when necessary, thereby extending the life of the light source.
Regarding claim 5, modified Iwasaki teaches the light source device according to claim 1, wherein the points on the optical circuit board are controllable to pass the light ray in the ON state or block the light ray in the OFF state (Iwasaki Col. 8 line 64 - Col. 9 line 9).

Response to Arguments
Applicant’s arguments filed 11/28/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/28/2022 with respect to claims 2-4 have been fully considered but they are not persuasive.
Regarding independent claim 2, Applicant contends the following (see p. 6 of the Remarks):
Seo fails to teach or suggest at least “emitting, by a single light source, a light point”, “irradiating the light point directly onto points on the optical circuit board, and that “the optical circuit board is provided adjacent to and at a side opposite to the single light source, the points on the optical board are configured in one of two states, a first state being an ON state for passing the light ray and a second state being on OFF state for blocking the light ray” as recited by independent claim 2, as amended. Seo further fails to teach or suggest at least “irradiating the light point to pass a light ray through the points on the optical circuit board that are in the ON state, and blocking the light ray from the light point by the points on the optical circuit board that are in the OFF state”, and “irradiating the digital signal of the content to be printed, onto a photosensitive drum, according to the passing of the light ray through the points in the ON state and the blocking of the light ray through the points in the OFF state” as recited by independent claim 2, as amended.
On p. 6 of the Remarks, Applicant points to Seo’s disclosure of a plurality of white light sources 31 and liquid crystal microlenses 60 as support for failing to disclose, teach, or suggest “emitting, by a single light source, a light point”, “irradiating the light point directly onto points on the optical circuit board, and that “the optical circuit board is provided adjacent to and at a side opposite to the single light source, the points on the optical board are configured in one of two states, a first state being an ON state for passing the light ray and a second state being on OFF state for blocking the light ray”.
The Office respectfully disagrees.  As addressed in the 35 U.S.C. 102 rejections above, Seo discloses that the plurality of white light sources 31 may be replaced by a fluorescent lamp or a xenon lamp.  As such, Seo clearly teaches at least “emitting, by a single light source, a light point”.   Note that the optical circuit board of Seo is being interpreted as the entire structure of element 50, including elements 51-55 and 57 (Fig. 3 [0029]).  As such, the single light source (fluorescent or xenon lamp) is responsible for “irradiating the light point directly onto points on the optical circuit board” as required by claim 2.  
In the paragraph that spans pp. 6-7 of the Remarks and the following paragraph, Applicant recounts how light is transmitted through the liquid crystal microlenses of Seo.  Applicant asserts that because of this, Seo fails to disclose, teach, or suggest “irradiating the light point to pass a light ray through the points on the optical circuit board that are in the ON state, and blocking the light ray from the light point by the points on the optical circuit board that are in the OFF state”, and “irradiating the digital signal of the content to be printed, onto a photosensitive drum, according to the passing of the light ray through the points in the ON state and the blocking of the light ray through the points in the OFF state” (see the 3rd paragraph on p. 7 of the Remarks).  
Applicant continues (see the last paragraph on p. 7 of the Remarks):
Thus, the optical circuit board has “on” and “off” states that function like a switch, and there is no need to focus light, such as by using one or more lenses. The subsequent guiding light is realized by optical fiber guiding light or other methods, and then the light is transferred to the photosensitive drum while the light source is kept on. The advantages of this are that the structure is simple, and the “switching of the points on the optical circuit board improves the speed and accuracy of printing and copying.
The Office respectfully disagrees.  
As outlined in the rejection to claim 2 above, Seo’s method involving the use of liquid crystal microlenses meets the limitations claimed in claim 2, by selectively passing and blocking light rays irradiated from a fluorescent or xenon lamp to irradiate the digital signal of content to be printed to the photosensitive drum.  The combination of elements of Seo’s optical circuit board 50 selectively allow light to pass through some points (points denoted by a dashed line in annotated Fig. 4 above), while blocking light from passing through other points (points denoted by a dotted line in annotated Fig. 4 above).  Seo’s optical circuit board thus has on and off states that function like a switch.
Applicant’s assertion that “there is no need to focus light” is extraneous because the claims do not set forth any structure of the optical circuit board that is required to enable passing of the light ray through points in the ON state and blocking of the light ray through the points in the OFF state.  Additionally, Applicant’s specification is devoid of any structural details for the body of the optical circuit board that would preclude the use of lenses to perform the claimed functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852